TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00426-CV



                                  In re Loyd Landon Sorrow




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION

               Relator Loyd Landon Sorrow has filed a pro se petition for writ of mandamus. See

Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Based on this record, we deny the petition

for writ of mandamus. See Tex. R. App. P. 52.8; see also Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (relator has burden of providing court with sufficient record to establish right to

mandamus relief); Tex. R. App. P. 52.7(a)(1) (relator must file with petition “a certified or sworn

copy of every document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding”).



                                             __________________________________________

                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: July 15, 2015